Case 1:20-mc-00212-AJN Document 42-26 Filed 06/29/20 Page 1 of 4




                      EXHIBIT 26
6/14/2020                           Beny Steinmetz seeks to reverse $2bn arbitration award to Vale I Financial Times
                      Case 1:20-mc-00212-AJN        Document 42-26 Filed 06/29/20 Page 2 of 4

             Beny Steinmetz

             Beny Steinmetz seeks to reverse S2bn arbitration award to Vale

              Businessman claims to have new evidence in legal fight with Brazil mining group




             Beny Steinmetz says "Vale were aware of the rumours but they closed their eyes, ears and nose to get the deal done" © REUTERS


             Neil Hume, Natural Resources Editor NAY 24 2020



             Billionaire businessman Beny Steinmetz says he has new evidence that will help him
             reverse a $2bn arbitration award over a failed joint venture in Guinea with Brazilian
             miner Vale.

             According to Mr Steinmetz, the evidence shows Vale was aware of potential problems
             with how the rights to develop a huge iron ore deposit called Simandou had been
             obtained.

             "Vale were aware of the rumours but they closed their eyes, ears and nose to get the
             deal done," Mr Steinmetz told the Financial Times.

             Vale’s dispute with Mr Steinmetz dates back to 2010, when it agreed to buy a 51 per
             cent stake in Guinea assets belonging to BSG Resources, the mining company
             controlled by the Steinmetz family, including two blocks of Simandou.

             Their joint venture was stripped of its licence to develop Simandou in 2o14 after the
             government of Guinea’s then new president, Alpha Condfi, concluded the rights had
             been won through bribery. Mr Steinmetz and BSGR have always denied the
             allegations. "There was no corruption," he said.


https://www.ft.com/conte nt/83369732-9308-4010-bfl f-b0c0dcc2139d                                                                            1/3
6/14/2020                         Beny Steinmetz seeks to reverse $2bn arbitration award to Vale I Financial Times
                  Case 1:20-mc-00212-AJN          Document 42-26 Filed 06/29/20 Page 3 of 4
             The new evidence cited by Mr Steinmetz was gathered by Black Cube, a private
              intelligence agency run by former Israeli spies, in an undercover operation that
              targeted former Vale executives.

              For more than a decade Mr Steinmetz, a scion of one of Israel’s great diamond
             families, has faced questions about how BSGR secured one of the richest prizes in the
              mining industry in 2oo8.

             After the joint venture was stripped of its licence, Vale, the world’s second biggest iron
              ore producer, launched legal action and last year was awarded $2bn by a London
              arbitration court.

             The miner claims Mr Steinmetz and others fraudulently induced it to enter into the
             joint venture by misrepresenting how the Simandou licences were obtained.

              Mr Steinmetz says he can show that Vale already believed -- albeit incorrectly -- that
              BSGR had procured the rights through corruption and bribery before it decided to
              sign the deal.

              Details of the Black Cube operation were revealed in court filings in New York, where
              Mr Steinmetz is seeking to serve subpoenas on Vale and Rio Tinto, the mining group
              that owns the rights to the other half of Simandou. He believes both companies have
              documents that can help his case.

              In the filings, Josfi Carlos Martins, the former head of Vale’s iron business, tells an
              undercover Black Cube operative that he had informed the board of his belief that
              there was "something wrong" with the Simandou deal. However, they decided to go
              ahead because Simandou was the "only open door in Africa" to maintain Vale’s market
              share.

              "Look, although we didn’t find anything wrong, although it’s very good for the
              company, I needed to say that I’m going for it, I’m proposing it with my nose closed
             because I smell something wrong," Mr Martin said, according to the transcript.

              "And at the end, the board said: Okay, let’s go. Don’t tell anything more. Let’s go for
              it."

              Mr Martins did not respond to a request for comment.

              In a statement, Vale said Mr Steinmetz was trying to evade personal liability for Vale’s
             losses.



https://www.ft.com/conte nt/83369732-9308-401 O-bfl f-bOcOdcc2139d                                                   2/3
6/14/2020                           Beny Steinmetz seeks to reverse $2bn arbitration award to Vale I Financial Times
                   Case 1:20-mc-00212-AJN           Document 42-26 Filed 06/29/20 Page 4 of 4
             "Vale is confident that the effort will continue to be rejected by any court or tribunal
             considering the full record of Vale’s extensive diligence efforts and the extraordinary
             means that Steinmetz undertook to conceal his fraud from Vale," it said.

              "The timing of Steinmetz’s submission is not coincidental -- Vale has secured a $2bn
             judgment in multiple jurisdictions, and it has been diligently tracing the proceeds of
             BSGR’s fraud and Steinmetz’s assets. Vale is now actively pursuing discovery of
             persons and entities suspected of being or having knowledge about Steinmetz’s
             business partners or recipients of the funds Vale lost in the fraud."

             Mr Steinmetz said he was confident the London arbitration court would reopen the
             case. "Any lawyer who has seen our evidence will tell you that. Vale knew everything."

             Mr Steinmetz said it had been necessary to use Black Cube because previous attempts
             to obtain evidence from Vale had been frustrated by its document retention
             policies. "We said this before but nobody would listen. We now have the truth," he
             said.

             Asked about corruption charges over Simandou in Switzerland, Mr Steinmetz said he
             believed "there was no case" to answer, citing the decision by the Guinea government
             to drop all claims and allegations against BSGR last year.




             Copyright The Financial Times Limited 2020. All rights reserved.




https://www.ft.com/conte nt/83369732-9308-4010-bfl f-b0c0dcc2139d                                                      3/3
